DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the rear end portion" in lines 11 and 13.  There is insufficient antecedent basis for this limitation in the claim. Previously, a second end portion was disclosed.
Claims 3-7, 10-13, and 15-18, recite a claimed range of the ratio of the first folded caliper to the second folded caliper that includes the ratio of 1.0, in which the first and second calipers are equal. However, claim 1 recites the limitation “wherein the second caliper is greater than the first caliper”. It is unclear how, if the second caliper is greater than the first caliper, the ratio of the first caliper to the second caliper is 1.0.
Claim 19 recites the limitation "the second end portion" in line18.  There is insufficient antecedent basis for this limitation in the claim. Previously, a rear end portion was disclosed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (7,686,792).
With respect to claim 1, Bell discloses an array of disposable absorbent articles comprising a first plurality of absorbent articles, pantiliners as disclosed in column 13, lines 58-67, and a second plurality of absorbent articles, “ultrathin” pads as disclosed in column 13, lines 46-57. Each absorbent article comprises a front and second end portions 56, an intermediate portion 54, a topsheet 30/38, a backsheet 32/40, and an absorbent system 34/42, as shown in figure 1. The absorbent system comprises a first absorbent core 34 and a second absorbent core 42 that are disposed offset from one 
Bell discloses all aspects of the claimed invention with the exception of the second articles comprising the central portion having a second length that is greater than a first length of the central portion of the first articles, and the second articles having a second folded caliper that is greater than a first folded caliper of the first articles. 
With respect to the lengths of the central portions, Bell discloses in column 14, lines 52-65, that the length of the central portion 52 can be selected to vary from a minimum of 3% to a maximum of 60%. It is commonly known in the art that pantiliners have smaller dimensions, including length, than regular sanitary napkins. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to make the second length of the central portion of the second article greater than the first length of the central portion of the first article of Bell in order to achieve the predictable result of central, overlapping portions having lengths relative to the overall lengths of the articles, such that the length of the second article, the sanitary napkin, is longer than the first article, the pantiliner, to provide a sanitary napkin that has greater dimensions and thus absorbent capacity than the pantiliner.
With respect to the folded caliper, the claim as present written does not explicitly disclose the articles being folded, merely that they have a folded caliper. Bell discloses in column 13, lines 36-67, that the first absorbent article, the pantiliner, as a thickness of .

Claims 2-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (7,686,792) in view of Vartiainen et al. (2020/0060887).
With respect to claim 2, Bell discloses all aspects of the claimed invention with the exception of the first and second absorbent articles comprising a pair of fold lines, wherein at least one of the fold lines are disposed in the central portion. Vartiainen discloses an absorbent article having a central portion comprising overlying layers of absorbent material, as shown in figure 2, the central portion being defined by the overlying layer 14, as shown in figure 1. Vartiainen teaches fold lines 11 and 12 that both are disposed in the central portion 14, as shown in figure 1, allowing the article to be folded for packaging, as shown in figure 3d, to neatly and easily form a pocket-sized package, as disclosed in paragraph [0004]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the articles of Bell with a pair of fold lines disposed in the central portion, as taught by Vartiainen, to allow the article to neatly and easily form a pocket-sized package. 
With respect to claims 3-7, Bell discloses in column 13, lines 51-52, that the second caliper is 4.5 mm, and in lines 62-63, that the first caliper is 4.0 mm. Therefore, the ratio of the first caliper of Bell to the second caliper is 1.125. It is noted that ratio will 
With respect to claim 8, Bell discloses all aspects of the claimed invention with the exception of the first and second absorbent articles comprising a pair of fold lines, wherein both fold lines are disposed in the central portion. Bell discloses all aspects of the claimed invention with the exception of the first and second absorbent articles comprising a pair of fold lines, wherein at least one of the fold lines are disposed in the central portion. Vartiainen discloses an absorbent article having a central portion comprising overlying layers of absorbent material, as shown in figure 2, the central portion being defined by the overlying layer 14, as shown in figure 1. Vartiainen teaches fold lines 11 and 12 that both are disposed in the central portion 14, as shown in figure 1, allowing the article to be folded for packaging, as shown in figure 3d, to neatly and easily form a pocket-sized package, as disclosed in paragraph [0004]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the articles of Bell with a pair of fold lines disposed in the central portion, as taught by Vartiainen, to allow the article to neatly and easily form a pocket-sized package.

Claims 9-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (7,686,792) in view of Bellucci et al. (2011/0028927).
With respect to claim 9, Bell discloses all aspects of the claimed invention with the exception of the first and second absorbent articles comprising a pair of fold lines, wherein the fold lines are disposed outside the central portion. Bell discloses absorbent 
With respect to claims 10-13, Bell discloses in column 13, lines 51-52, that the second caliper is 4.5 mm, and in lines 62-63, that the first caliper is 4.0 mm. Therefore, the ratio of the first caliper of Bell to the second caliper is 1.125, or about 1.1. It is noted that ratio will remain constant regardless of how many times the articles are folded, and therefore the ratio of first folded caliper to second folded caliper of Bell is about 1.1. 

Claims 14-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bell et al. (7,686,792) in view of Bellucci et al. (2011/0028927) and Vartiainen et al. (2020/0060887).
With respect to claim 14, Bell discloses all aspects of the claimed invention with the exception of the first absorbent articles comprising a pair of fold lines disposed 
Bellucci discloses an absorbent article comprising at least a pair of fold lines 20, as shown in figure 2, wherein two of the fold lines are disposed away from the center of the article and therefore in the central portion. Bellucci discloses that this configuration of fold lines allows the article to be folded for packaging without the need for a release material to protect the garment-facing adhesive. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the first absorbent articles of Bell with a pair of fold lines wherein the fold line are outside the central portion, as taught by Bellucci, to obviate the need for a release material to protect the garment-facing adhesive when the articles are folded for packaging.
Vartiainen discloses an absorbent article having a central portion comprising overlying layers of absorbent material, as shown in figure 2, the central portion being defined by the overlying layer 14, as shown in figure 1. Vartiainen teaches fold lines 11 and 12 that both are disposed in the central portion 14, as shown in figure 1, allowing the article to be folded for packaging, as shown in figure 3d, to neatly and easily form a pocket-sized package, as disclosed in paragraph [0004]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the second absorbent articles of Bell with a pair of fold lines disposed in the central portion, as taught by Vartiainen, to allow the article to neatly and easily form a pocket-sized package.
With respect to claims 15-17, Bell discloses in column 13, lines 51-52, that the second caliper is 4.5 mm, and in lines 62-63, that the first caliper is 4.0 mm. Therefore, the ratio of the first caliper of Bell to the second caliper is 1.125. It is noted that ratio will remain constant regardless of how many times the articles are folded, and therefore the ratio of first folded caliper to second folded caliper of Bell is about 1.125.
With respect to claim 18, the second absorbent articles of Bell have a greater thickness of absorbent material than the first absorbent articles, as disclosed in column 13, lines 46-67, and therefore will inherently have a higher absorbent capacity because they comprise a greater volume of absorbent material.

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang et al. (8,702,671) in view of Bellucci et al. (2011/0028927).
With respect to claim 19, Tsang discloses disposable absorbent articles comprising a first end region 213a, a second end region 213b, and an intermediate region 214, as shown in figure 2A. The articles comprise a topsheet, as disclosed in column 6, lines 16-17, a backsheet 201, and an absorbent system 210, as shown in figure 2A. The absorbent system 210 comprises a first absorbent core 211a and a second absorbent core 211b disposed in an offset configuration, a front end portion E1 comprising the first absorbent core, a rear end portion E2 comprising the second absorbent core, and a central portion M0 comprising both absorbent cores and being located between the front and rear end portions, as shown in figure 2C. The front and rear end portions have equal lengths, as shown in figure 2C.
Tsang discloses all aspects of the claimed invention with the exception of a package of tri-folded articles having a pair of fold lines disposed in the front and rear end portions. Tsang discloses in column 1, lines 12-14, that the article is a feminine hygiene article, which is known in the art to have a garment-facing adhesive. Bellucci discloses an absorbent article comprising at least a pair of fold lines 20, as shown in figure 2, wherein two of the fold lines are disposed away from the center of the article in the front and rear end portions of the article. Bellucci discloses that this configuration of fold lines allows the article to be folded for packaging without the need for a release material to protect the garment-facing adhesive. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the absorbent articles of Tsang in a package and with a pair of fold lines wherein the fold line are disposed in the front and rear end portions, as taught by Bellucci, to obviate the need for a release material to protect the garment-facing adhesive when the articles are folded for packaging.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsang et al. (8,702,671) in view of Vartiainen et al. (2020/0060887).
With respect to claim 20, Tsang discloses disposable absorbent articles comprising a first end region 213a, a second end region 213b, and an intermediate region 214, as shown in figure 2A. The articles comprise a topsheet, as disclosed in column 6, lines 16-17, a backsheet 201, and an absorbent system 210, as shown in figure 2A. The absorbent system 210 comprises a first absorbent core 211a and a second absorbent core 211b disposed in an offset configuration, a front end portion E1 
Tsang discloses all aspects of the claimed invention with the exception of a package of tri-folded articles having a pair of fold lines, wherein at least one of the fold lines are disposed in the central portion. Vartiainen discloses an absorbent article having a central portion comprising overlying layers of absorbent material, as shown in figure 2, the central portion being defined by the overlying layer 14, as shown in figure 1. Vartiainen teaches fold lines 11 and 12 that both are disposed in the central portion 14, as shown in figure 1, allowing the article to be folded for packaging, as shown in figure 3d, to neatly and easily form a pocket-sized package, as disclosed in paragraph [0004]. It would therefore have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide the articles of Tsang in a package with a pair of fold lines disposed in the central portion, as taught by Vartiainen, to allow the article to neatly and easily form a pocket-sized package.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patents 5,853,402; 4,536,181; and 3,848,599 disclose absorbent articles having separate, overlapping absorbent cores.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNNE ANDERSON whose telephone number is (571)272-4932.  The examiner can normally be reached on Monday-Friday 10-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on 571-272-1115.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CATHARINE L ANDERSON/Primary Examiner, Art Unit 3781